12/23/2019
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                            Assigned on Briefs December 3, 2019

                     STATE OF TENNESSEE v. DONALD DODD

                    Appeal from the Criminal Court for Shelby County
                        No. 16-06940       Lee V. Coffee, Judge
                        ___________________________________

                              No. W2018-01961-CCA-R3-CD
                          ___________________________________

A Shelby County jury convicted the Defendant, Donald Dodd, of second degree murder
as charged, and the trial court imposed a sentence of twenty-five years at one hundred
percent release eligibility. See Tenn. Code Ann. §§ 39-13-210, 40-35-501(i). On appeal,
the Defendant argues that the evidence is insufficient to sustain his conviction. We
affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and J. ROSS DYER, JJ., joined.

Earnest J. Beasley (on appeal) and Joseph A. McClusky (at trial), Memphis, Tennessee,
for the Defendant-Appellant, Donald Dodd.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Marianne L. Bell and
Patrick Newport, Assistant District Attorneys General, for the Appellee, State of
Tennessee.

                                             OPINION

       At trial, James Pool, commonly known as “J.P.,”1 testified that he met Rachel
Pool, the victim, in 2004 when he was twenty years old and the victim was sixteen years
old, and they began dating. J.P. said that the victim was seventeen years old when she
moved in with him and that the victim liked to drink alcohol and take prescription pills.

        1
          Generally, we refer to witnesses by their last names for the purpose of efficiency. However,
because the victim, James Pool, and Renee Pool all share the same last name, we will refer to the victim
as “victim” and will refer to the aforementioned witnesses as “J.P” and “Renee,” respectively. In doing
so, we intend no disrespect.
After the victim and J.P. had their first child, they began having relationship problems
because of the victim’s substance abuse issues. They later reconciled, and the victim
gave birth to their second child. The victim and J.P. married in 2012. J.P. said that he,
the victim, and their children lived with his mother, Renee Pool, at her home (“the Pool
Residence”).

       After getting married, J.P. said the victim continued to have substance abuse
problems, and in April 2013, the victim received thirty days of in-patient treatment at
Lakeside Behavioral Health System (“Lakeside”). At some point, the victim told J.P. that
“if she ever was to commit suicide, . . . she would [overdose] on medication like Marilyn
Monroe.” He acknowledged that this was the only time the victim talked to him about
suicide. When the victim relapsed a second time, she returned to Lakeside for sixty days.
In 2014, J.P. filed for divorce, which was finalized on April 15, 2015. Pursuant to the
divorce, J.P. received full custody of the couple’s children, and the victim received
supervised visitation with the children.

       J.P. said that in December 2015, he and the victim began having contentious
conversations about her seeing the children, although the victim was able to see the
children the day after Christmas. During this visit, the victim was “sober,” looked
“healthy,” and said she “wanted her family back.”

        J.P. stated that in January 2016, the victim visited their children at the Pool
residence three times. During these visits, the victim looked good, did not seem
depressed, and “enjoyed every minute of” the time she spent with their children. The
victim was not drinking and was taking her prescription medication as directed. During
this time period, J.P. informed the victim that she needed to be a mother to their children
before he could consider a reconciliation.

       On January 20, 2016, J.P. spoke to the victim, who was staying at her parent’s
home. He said that the victim “sounded good” and “was excited to come back and see
the children.” On January 21, 2016, J.P. and the victim discussed their upcoming court
date, which concerned issues of custody and the victim’s unpaid child support payments.
That day, the victim spoke to her children on the phone. At 9:01 p.m. on January 21,
2016, the victim texted J.P. that she loved him, which was her last communication with
him prior to her death.

       J.P. said the victim was left-handed. He noted that although the Defendant
claimed the victim committed suicide, the victim did not like guns, and he had never seen
the victim holding or shooting a gun. J.P. said the victim refused to go hunting with him
and did not like the fact that he had guns in their home during their marriage.

                                           -2-
       J.P. said he did not know that the victim was seeing the Defendant until January
2016. When he confronted the victim about the Defendant, she denied having a
relationship with him. J.P. acknowledged that in December 2015, the victim had said she
was depressed about not seeing the children. Although the victim did not drink alcohol
around the children, she had admitted during some of their telephone conversations that
she was still drinking. J.P. acknowledged that the victim would go from being
completely fine to using drugs and alcohol again. However, J.P. asserted that the victim
never said she wanted to kill herself in December 2015 or January 2016. He also said
that by late 2015 and January 2016, there were no signs that the victim was still drinking
or using drugs. J.P. said that by January 21, 2016, the victim was in good spirits because
she had been able to see her children and seemed “completely fine.”

       Renee Pool, J.P.’s mother, testified that on December 26, 2015, she picked up the
victim from her father’s home and brought her to the Pool residence to visit her children.
During this visit, the victim was “really, really excited” to see her children, and her
children were thrilled to see her. Renee said that the victim was “very attentive with the
kids” during this visit.

       Renee said that between January 16-19, 2016, the victim again visited with her
children and cared for them by feeding them breakfast, bathing them, cleaning their
rooms, making their lunches, and riding with them to school. Renee said that the victim
told her that she wanted her family back during this visit. She said the victim was “in
very, very good spirits” and was “clearheaded.” Although the victim said she was afraid
that she would go to jail because of her unpaid child support, Renee assured her that J.P.
would not allow her to go to jail. On the afternoon of January 19, 2016, Renee said the
victim told her that she would visit again the next weekend. Renee confirmed that the
victim was left-handed.

       April Ganong testified that she considered the victim to be her sister because her
parents had obtained custody of the victim when the victim was sixteen years old.
Ganong said she talked to the victim on the phone in April 2015. During this
conversation, the victim “sounded great” and did not seem depressed. Ganong asserted
that she had never seen the victim shooting a gun and that the victim did not like guns.
When Ganong heard about the victim’s death, she thought it “was a joke” because the
victim “never [would] have shot herself in the face.” She said that if the victim had
decided to commit suicide, she “would have overdosed” because “[s]he was very
particular about the way she looked” and would not have “want[ed] to mess her face up.”
Ganong confirmed that the victim was left-handed and that the victim slept with her
hands under her face and with her head on her shoulder. Ganong acknowledged that the
victim went through good periods and then bad periods when she was drinking and using
drugs.
                                          -3-
       Frank Sprague, the victim’s father, testified that the Defendant moved into the
victim’s home, where he rented a room. Sprague said that although the Defendant said
he had fallen in love with the victim and wanted to marry her, the victim told Sprague
that “she didn’t need another man in her life.” He said the victim eventually moved out
of her home because the rent was too high and later moved into the Defendant’s
apartment.

       After moving in with the Defendant, the victim would talk to J.P. on the phone,
and the Defendant “would get upset” and would argue with her. Toward the end of 2015,
J.P. began allowing the victim to have supervised visits with their children. When the
victim went to the Pool residence to visit her children, the Defendant would often call
Sprague looking for her. Around Thanksgiving 2015, Sprague and his wife spent time
with the victim and the Defendant at their apartment. During this visit, J.P. called the
victim on the phone, and the Defendant “got upset.” Later in that visit, the Defendant
told Sprague he “took a bunch of pills” because seeing the victim talking to J.P. “made
him want to kill hi[m]self.”

        Sprague said that on January 21, 2016, the victim came to his house after staying
at the Pool residence for three or four days. During this visit, the victim asked Sprague if
he thought she should reconcile with J.P., and Sprague told her that he “had no problem
with it” and that “it was up to her.” He said the victim “was going to go back with [J.P.,]
but she wanted them both to go to counseling. Sprague believed that J.P. also wanted to
reconcile with the victim. On January 21, 2016, the victim “seemed fine” and planned to
visit her children the next day. Sprague said the Defendant had texted the victim that
“whole afternoon before he got off work,” asking the victim to return to his apartment,
even though she did not want to go back there. Around 7:00 p.m. on January 21, 2016,
the Defendant picked up the victim, and Sprague rode with them to the store. When
Sprague returned to the Defendant’s car after completing his shopping, he “could see and
hear” the Defendant and the victim arguing, although he could not tell what was being
said. He noted the victim “snapped” at him when he got into the car, which she would
not have done if she and the Defendant had not been arguing. Sprague said that the
Defendant and the victim dropped him off at home, and this was the last time he saw the
victim alive.

       Sprague said that the victim never mentioned anything about committing suicide
because she “wanted her kids” and “loved her kids.” He did not recall telling Sergeant
Wilkie that the victim had not talked about suicide in a long time. He acknowledged that
the victim had substance abuse problems and had received treatment at Lakeside in May
2013. He said that although the victim had an upcoming court date regarding child
support she owed to J.P., she was not upset about this court date because she planned to
reconcile with J.P..
                                           -4-
       During trial, the court admitted a stipulation, stating that both parties had agreed
that the Defendant’s January 21, 2016 9-1-1 call was obtained from the records kept by
the Memphis Police Department’s Communication Bureau. The court also admitted a
CD containing the 9-1-1 recording, which was played for the jury.2

       Officer Philip Perez of the Memphis Police Department (“MPD”) testified that he
was the first officer to arrive at the scene of the victim’s shooting on January 21, 2016.
When he arrived, he noted that the door was open to the apartment shared by the
Defendant and the victim and that the Defendant was yelling, “She shot herself. She shot
herself.” Officer Perez entered the apartment and saw the victim, who was bleeding and
unresponsive, lying on her back on a blue couch. The victim’s legs were on the couch,
and her head was on a pillow near one of the arms of the couch. At first, Officer Perez
did not see a gun near the victim.

       After the victim was transported to the hospital, Officer Perez examined the couch
where the victim had been found and saw a pistol in the area where the victim’s legs had
been. He noted that “[t]he [pistol’s] magazine was part of the way out” and the pistol did
not have much blood on it. When Officer Perez asked the Defendant what happened, the
Defendant said

       he was sitting on one couch playing video games, and that [he and the
       victim] were discussing her losing custody of her children in a divorce that
       she was going through, and that he was offering to get her a lawyer to help
       her out with that. He said they had both been drinking, and she got angry
       and said she didn’t want his help. And then she reached and grabbed his
       gun that was laying [sic] on the table between the two sofas that they were
       on, and that she shot herself.

Officer Perez said that the Defendant’s demeanor during their conversation was “over[ly]
dramatic” and that the Defendant “attempted to cry but wasn’t crying[,]” which he
thought was a little odd. At the time, the Defendant had blood on his hands and kept
wanting to wash his hands.

       Officer Matthew Christopher of the MPD testified that he also saw a pistol on the
couch when the paramedics removed the victim from the apartment. He said the gun was
“fairly clean,” which was unusual under the circumstances. He also noted that the
Defendant “wasn’t really covered in blood” and “wasn’t really disheveled[,]” which he
thought was “a little odd” given that the Defendant had allegedly witnessed the victim’s
suicide. Officer Christopher said the Defendant mentioned that he was playing a video

       2
           The recording of the Defendant’s 9-1-1 call was not included in the record on appeal.
                                                   -5-
game at the time the victim shot herself, and he noted that the video game had been
paused, which he thought was odd because most people would not have stopped to pause
a video game after witnessing a suicide.

       Jamie Clements, a paramedic with the City of Memphis, responded to the scene of
the shooting. As he entered the apartment, he noticed that the Defendant was standing
with two police officers on the right side of the room, and the victim was lying flat on her
back on a couch on the left side of the room. He said the victim’s left arm and leg were
hanging off the couch. At the time, the victim was struggling to breathe and had “a
[gunshot] wound that was in the top of her nostril on the right side that was exiting out
the back of her neck.” Clements observed that the victim’s “pupils were fixed and
dilated” and that she was coughing up blood, which indicated trauma. When Clements
and the other paramedics picked up the victim to transport her to the hospital, he saw a
gun “under [the victim’s] right thigh and buttocks area.”

        Clements stated that the angle of the victim’s wound was unusual for a suicide.
He noted that generally, when a person commits suicide by shooting themselves in the
head, they shoot into their mouth or through the side of their head. Clements believed
that it would be difficult for the victim, who was left-handed, to shoot herself in the face
to create the wound that existed because the victim would have had to cross her body to
shoot the gun, which would have created “a very hard angle” in which to pull the trigger.
He observed that female suicide victims who shoot themselves usually shoot into their
chest, hitting their heart. He also said that very rarely are there witnesses to a suicide.
Although Clements acknowledged that it was “possible” for the victim to have used two
hands or her thumb to pull the trigger, he asserted that it would have been “illogical” for
the victim to have shot herself that way. He said he told the police that the angle of the
victim’s wound was suspicious.

       Sergeant Tim Monistere with the Crime Scene Unit of the MPD testified that he
arrived on the scene shortly after midnight on January 22, 2016, just after the victim had
been transported to the hospital. Upon learning that the Defendant had consented to a
search of his apartment, Sergeant Monistere took photographs of the crime scene,
collected evidence, and created a sketch of the scene. He said that at first, he believed the
victim’s death was an attempted suicide because the Defendant had reported the incident
as an attempted suicide and because the scene initially appeared to be an attempted
suicide. Sergeant Monistere said he saw a .40 caliber semi-automatic pistol lying on the
couch inside the apartment, which he thought was an “odd location[.]” He also observed
a spent .40 caliber shell casing that was on the ground. In addition, Sergeant Monistere
noticed that the magazine clip for this pistol had been “partially ejected” and the gun
“appear[ed] to have some blood on it, but not much.” He said that the pistol’s magazine,

                                            -6-
which had the capacity to hold eleven bullets, held nine live rounds at the time he
collected it. He also said that there was no round in the chamber of the pistol.

       Sergeant Monistere observed several areas of blood near the couch. In two of
these areas, the blood had pooled. However, in a third area, which was in front of the
couch, the blood was in a “misting pattern[,”] which indicated that the blood had hit the
floor at a higher speed. He stated that location of the blood misting pattern was important
because it gave him an idea of where the victim may have been when she was shot.
Sergeant Monistere explained that if the victim had been sitting upright on the couch at
the time she was shot, as the Defendant claimed, the blood misting pattern would have
been on the curtains behind the couch, not on the floor in front of and to the side of the
couch. He also said that “[i]f someone shoots themselves at close range, . . . the blood
can back sp[]atter on a normal basis, and you . . . see little specks [of blood] . . . on the
barrel of the gun.” However, he did not see any blood spatter on the barrel of the pistol
found at the scene. He noted that the spent shell casing was found near the small misting
pattern of blood on the floor. Sergeant Monistere also found a spent bullet embedded in
the back of the couch, but this bullet did not have any visible blood on it.

       Sergeant Richard Borden with the Felony Response Unit of the MPD testified that
when he arrived on the scene, the Defendant consented to a search of his apartment.
Later, around 2:30 a.m. on January 22, 2016, the Defendant also gave him a formal
statement. In this statement, the Defendant, who was not under arrest at the time,
claimed that the victim shot herself. The Defendant described the circumstances
surrounding the victim’s death:

              We were in [the] living [room] watching You[T]ube videos. She
       had talked to her kids a couple of hours before on the phone and she got
       upset. I was telling her [that] we were going to get her a lawyer and she
       was saying she wanted to do it on her own. I got up for a second to go to
       the bathroom. When I came back from the bathroom[,] she had my gun in
       her hand. She was just looking at me[,] and I couldn’t get to her in time
       before she shot herself.

              ....

               I panicked and grabbed her head (scooped her up) trying to get her to
       talk to me. I didn’t know what to do. I grabbed my phone and called 911.
       I grabbed something. I don’t know what it was because I was so upset.
       But, I grabbed something and held it against her head to try and stop the
       bleeding. I just held it there until the ambulance got there.

                                            -7-
The Defendant said that the victim was upset “[b]ecause she had lost custody of her kids
to her ex-husband and she had a court date coming up in February.” He also said that he
and the victim had been drinking and that the victim regularly took Xanax. The
Defendant claimed that several months earlier, the victim had “said that her kids would
be better off without her[,]” but he acknowledged that the victim had not “really said
anything about that again.” He also said the victim told him “she couldn’t keep doing the
back and forth and only getting to see her kids for a couple of days” and that “she was
going to drink [on] her court date.” Sergeant Borden noted that the Defendant never
mentioned anything about the 9-1-1 operator telling him to make the gun safe. He
acknowledged that during his formal statement the Defendant was cooperative and tried
to answer his questions.

       Sergeant Michael Coburn with the Crime Scene Unit of the MPD testified that he
processed the .40 caliber Stoeger pistol as well as the pistol’s magazine, the live rounds,
and a pill bottle that were collected from the scene. He observed a substance that he
believed to be blood just below the serial number and near the rear side of the pistol. He
then processed the pistol with “a latent blood stain reagent” and saw evidence of
additional blood on the gun. Because the reagent indicated the presence of blood in areas
that were not visible to the naked eye, Sergeant Coburn concluded that someone possibly
wiped off the handgun.

       Dr. Marco Ross, the interim Chief Medical Examiner and forensic pathologist at
the West Tennessee Regional Forensic Center, was declared an expert in the field of
forensic pathology. He testified that he conducted the victim’s autopsy on January 23,
2016. At the time of the victim’s death, she was five foot, three inches tall and weighed
113 pounds. Dr. Ross’s external examination of the victim revealed “a gunshot wound to
her head with an entrance wound just to the right of the bridge of the nose, and an exit
wound on the back of her head . . . in the upper neck region on the left side.” He said
there was soot around the edges of the wound and “extending outward a little bit from the
edges of the wound,” which indicated that this was “not a contact wound” but a “close
range wound.” He did not observe any stippling on the wound, which suggested that the
victim had sustained this wound at close range. He opined that the pistol was
approximately one-half inch to one inch away from the surface of the victim’s skin when
it was fired.

       Dr. Ross said the victim sustained a second wound to “her torso with the entrance
wound on the top of her left shoulder and [the] exit wound on the upper back.” There
was no soot or stippling on this wound. He said this second wound “potentially could
have been part of a continuation from the gunshot wound of the head.” However, in
order for this to have happened, the victim’s “body would have to have been contorted in
such a way that her left shoulder was brought across the front of her body to a significant
                                           -8-
degree with her head angled back and towards [sic] the left in order to make the wounds
line up.” Dr. Ross also observed two abrasions near the shoulder entrance wound. He
said that “if this [wa]s a reentry wound of the same bullet that exited the neck, . . . the
positioning of [the victim’s] head and shoulder would be such that the skin edges
probably folded up a little bit in that area” and “as the bullet “exit[ed] the neck and then
[went] into the shoulder, the skin edges in that area g[o]t pushed together[,]” causing the
two abrasions to the shoulder.

        During Dr. Ross’s internal examination of the victim, he noted that the bullet
traveled through the facial bones of the victim’s skull and exited on the left side of her
upper neck. The bullet injured the victim’s internal carotid artery and caused fractures to
her skull and “bruising of the surface of the brain on the left side[.]” He said the bullet’s
trajectory of the first injury to her head and neck was “from her front towards [sic] her
back, slightly downward, and slightly from her right towards [sic] her left.” He stated
that the gunshot wound to the victim’s head was fatal.

        Regarding the gunshot wound to the victim’s torso, Dr. Ross said that the
“entrance wound on her shoulder and the subsequent bullet track through her back and
exit wound on the back caused injuries mainly to the underlying fatty and muscular
tissues of the back.” It also caused injuries to the victim’s left shoulder blade. He stated
that the trajectory of the second injury to her shoulder and back “was downward and from
her left towards [sic] her right.”

       Dr. Ross used a trajectory rod to show the path of the bullet through the victim’s
head wound and shoulder wound. He acknowledged that although it was “relatively
difficult” to position the victim’s body so that the trajectory path of the head wound lined
up with the trajectory path of the shoulder wound. However, Dr. Ross opined that “more
likely than not,” the victim’s injuries were “the result of one gunshot wound.” He
explained that if the victim shot herself twice, she would have had to shoot herself in the
shoulder first because the second shot to the head was fatal. He also said that if the
victim had fired one shot, she would have had to have pulled her head backward and
pulled her shoulder across her body. Dr. Ross said that he did not believe the victim
“would have been able to have shot herself if she was holding the gun with [her] left
hand.” He noted that if the victim were right-handed, it would have been possible for her
to cause that wound; however, he said that she still would have had to pull her head
backward and her shoulder across her body. He opined that if the victim had been lying
down on the couch sleeping with her head on her left shoulder, it would have been
possible for a single gunshot fired by someone else to cause the victim’s injuries.

      Dr. Ross said that he did not see any “track marks” from drug use on the victim’s
body and did not see any gun powder on the victim’s hands. In addition, he did not see
                                            -9-
any gunshot residue or soot on the victim’s clothing. A toxicology test showed that the
victim had both alcohol and Xanax in the blood at the time of her death. The victim’s
blood alcohol concentration of 0.291% indicated that the victim was intoxicated at the
time of her death. Ultimately, Dr. Ross concluded that the victim’s cause of death was “a
gunshot wound to the head” and her manner of death was “a homicide.” He said that the
“nature of the wounds, their locations [we]re inconsistent with this being a self-inflicted
wound.” Although Dr. Ross acknowledged that it was “[n]ot outside the realm of
possibility” that the victim could have been holding the pistol with her right hand at the
time she fired it, he reiterated that “the locations of the wounds and their trajectories were
entirely atypical for any of the suicides that [he] ha[d] ever seen before.”

       Sergeant Robert Wilkie with the Homicide Bureau of the MPD testified that he
was assigned to the victim’s case as the lead investigator after Dr. Ross informed the
police that “his autopsy was inconsistent with a suicide[.]” Sergeant Wilkie reviewed the
photographs from the crime scene and noted the following unusual circumstances: the
magazine of the pistol was partially ejected from the gun; the pistol’s hammer was back;
the pistol’s slide was “all the way forward[,]” and the pistol did not have a bullet in the
chamber. He said these circumstances indicated that “someone had manipulated the
weapon.” He also noted that the pistol did not have much blood on it. In addition,
Sergeant Wilkie thought it was unusual that there was only a small amount of blood on
the couch where the bullet had exited the victim’s body. He said that because the bullet
went through several areas of the victim’s body, “there should have been some blood
either on that light blanket [under the victim] or on the bullet itself.” Sergeant Wilkie
observed that there was a drop of blood on the magazine itself, which indicated that the
magazine had been manipulated after the victim’s blood had been spilled. He stated that
because the reagent showed the existence of blood or a cleaning agent on the pistol, this
indicated that the pistol “had been cleaned.”

       Sergeant Wilkie also reviewed the initial report submitted by the responding
officers as well as the statements made by the Defendant. He noted that although the
Defendant had initially told officers at the scene that he was playing video games when
the victim grabbed the gun and shot herself, he later gave a formal statement in which he
said he was coming out of the bathroom, glanced over, and the victim was holding the
gun and shot herself. Sergeant Wilkie said that the responding officers told him that
although the Defendant had blood on his hands, he did not have blood on his clothes,
which was odd because the Defendant claimed he had “scooped” the victim up in his
arms after she shot herself.

      Sergeant Wilkie met with the Defendant on February 13, 2016, and had him sign
an advice of rights form. During this interview, the Defendant appeared calm, but his
hands were shaking. The Defendant first stated that the victim, who was sitting upright
                                            - 10 -
on the edge of the couch, shot herself as he was coming out of the bathroom. The
Defendant said that the victim had received a phone call or text from her ex-husband
three or four hours earlier that may have upset her and that they were drinking. He
asserted that only one shot was fired. However, the Defendant admitted that the victim
had never touched his gun before she committed suicide.

        Sergeant Wilkie informed the Defendant that based on the evidence from the
autopsy, the victim could not have been sitting upright on the couch when she was shot,
which prompted the Defendant to say that he was coming out of the bathroom and the
victim was “seated fully on the couch” and that after the shot was fired, the victim “kind
of lean[ed] back into the position [in which] she was found.” Sergeant Wilkie then told
the Defendant that there were two shots and that he “didn’t think [the victim] had shot
herself.” At that point, the Defendant gave a different version of events in which “he’s
coming out of the bathroom, he glances over at her, and she’s holding the gun, and he
hears the first shot. He rushes over to her, and he’s trying to grab the gun from her as
she’s holding it with both hands . . . and pointing it at her own face, and that he goes to
grab it, and then it goes off.” The Defendant also said that the victim had the gun in her
hands with her arms fully extended when it went off. Sergeant Wilkie noted that
although the Defendant claimed the victim was sitting upright on the couch when she was
shot, the back of the couch had no blood on it.

       Sergeant Wilkie next told the Defendant that the gun had been wiped off, and the
Defendant responded that “he would never hurt” the victim and that “he didn’t do
anything to the gun.” When Sergeant Wilkie said that the medical examiner had
concluded that it was a “close-up wound,” the Defendant replied that he “wasn’t sure
how far away” the gun was when it went off and that he and the victim were having a
“tug-of-war over the gun[.]” After Sergeant Wilkie gave the Defendant a bathroom break
and something to drink, the Defendant said that “he believed the 9-1-1 dispatcher had
told him to make the gun safe[,]” so he ejected the magazine and took the round out of
the chamber.

      Sergeant Wilkie said the Defendant then gave him a written statement, wherein he
provided the following description of the events leading to the victim’s death:

              We were just watching TV and drinking Crown Royal and
       everything was fine until later when I came out of the bathroom and she
       had the gun. I didn’t notice the gun until I heard the first shot. Once I saw
       that she had the gun I tried to get it away from her. I grabbed her hand and
       the gun and tried to get it away from her and as I was pulling it out of her
       hand, it went off. I tried to hold her and talk to her, but she didn’t respond
       to me. I called 911 and asked the lady what I could do for her and to hurry.
                                           - 11 -
       She asked me about the gun and I put the safety on and made it safe and put
       it back on the couch. I just held a blanket to the back of her head until the
       police arrived.

Sergeant Wilkie said the Defendant told him he made the gun safe by putting on the
safety and by pulling the slide back to make sure a round was not in it, and by ejecting
the magazine. He added that he did not know how much knowledge the victim had about
handguns but that she had said she shot guns with her ex-husband. The Defendant said
he had received treatment at Lakeside for depression after people accused him of
murdering the victim. He denied going back to his apartment after the victim’s suicide
and claimed that his apartment should be in the same condition as it was the night of the
victim’s death. After giving his formal statement, the Defendant was arrested.

        Sergeant Wilkie said that after the Defendant asserted that there were two shots
fired, he executed a search warrant of the Defendant’s apartment. His investigation later
revealed that the Defendant and his sister had gone back to the apartment to remove the
couches and clean, even though the Defendant claimed he had not returned to his
apartment since the victim’s death.

                                       ANALYSIS

       The Defendant argues that the evidence is insufficient to sustain his second degree
murder conviction. Specifically, he claims that the State failed to “rule out the possibility
of suicide” and provided “no conclusive proof . . . as to [his] state of mind.” The State
counters that when the facts presented at trial are viewed in the light most favorable to the
prosecution, a rational jury could have found the Defendant guilty as charged. We agree
with the State.

        “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)).
“Appellate courts evaluating the sufficiency of the convicting evidence must determine
‘whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012)
(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)); see Tenn. R. App. P. 13(e).
When this court evaluates the sufficiency of the evidence on appeal, the State is entitled
to the strongest legitimate view of the evidence and all reasonable inferences that may be
drawn from that evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing State
v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010)).
                                           - 12 -
       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686,
691 (Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of
review for sufficiency of the evidence “‘is the same whether the conviction is based upon
direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting Hanson, 279 S.W.3d at 275). The court in Dorantes specifically adopted the
standard for circumstantial evidence established by the United States Supreme Court in
Holland:

             “Circumstantial evidence . . . is intrinsically no different from
      testimonial evidence. Admittedly, circumstantial evidence may in some
      cases point to a wholly incorrect result. Yet this is equally true of
      testimonial evidence. In both instances, a jury is asked to weigh the
      chances that the evidence correctly points to guilt against the possibility of
      inaccuracy or ambiguous inference. In both, the jury must use its
      experience with people and events in weighing the probabilities. If the jury
      is convinced beyond a reasonable doubt, we can require no more.”



Dorantes, 331 S.W.3d at 380 (quoting Holland v. United States, 348 U.S. 121, 140
(1954)). So long as the evidence of the defendant’s guilt is established beyond a
reasonable doubt, the proof need not exclude every other reasonable hypothesis except
that of the defendant’s guilt. Id.

       The jury as the trier of fact must evaluate the credibility of the witnesses,
determine the weight given to witnesses’ testimony, and reconcile all conflicts in the
evidence. State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State,
575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)). “The jury decides the weight to be given
to circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence, and the
extent to which the circumstances are consistent with guilt and inconsistent with
innocence, are questions primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662
(Tenn. 2006) (quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). When
considering the sufficiency of the evidence, this court “neither re-weighs the evidence nor
substitutes its inferences for those drawn by the jury.” Wagner, 382 S.W.3d at 297 (citing
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)).

      Second degree murder is defined as “[a] knowing killing of another,” Tenn. Code
Ann. § 39-13-210(a)(1), and is a result-of-conduct offense, State v. Davis, 466 S.W.3d 49,
69 (Tenn. 2015). As relevant in this case, a person acts knowingly “when the person is
aware that the conduct is reasonably certain to cause the result.” Tenn. Code Ann. § 39-
                                          - 13 -
11-302(b). “[T]he proof to support the mens rea element of second degree murder needs
to demonstrate beyond a reasonable doubt only that the accused ‘knew that his or her
actions were reasonably certain to cause the victim’s death.’” State v. Parker, 350 S.W.3d
883, 904 (Tenn. 2011) (quoting State v. Brown, 311 S.W.3d 422, 432 (Tenn. 2010)).
Whether a defendant acts knowingly in killing another is a question of fact for the jury.
Brown, 311 S.W.3d at 432; State v. Inlow, 52 S.W.3d 101, 104-05 (Tenn. Crim. App.
2000). A jury may infer that a defendant acted knowingly from the surrounding facts and
circumstances. Brown, 311 S.W.3d at 432; see Inlow, 52 S.W.3d at 105 (“Intent . . . may
be deduced or inferred by the trier of fact from the character of the assault, the nature of
the act and from all the circumstances of the case in evidence.”).

       In reviewing this case, we note that the overwhelming evidence presented at trial
indicated that the victim’s death was the result of a homicide rather than a suicide. J.P.,
Renee, and Frank Sprague all testified that the victim showed no signs of being suicidal
and was excited at the prospect of spending more time with her children. J.P. and April
Ganong both testified that if the victim were to commit suicide, she would have
overdosed on drugs rather than shot herself because she did not like guns. The testimony
from all of these witnesses demonstrated that the victim’s life was improving, rather than
worsening, at the time of her death.

       The proof also showed that the Defendant was extremely concerned about the
victim reconciling with her ex-husband and that he argued with her just a few hours
before her death. Sprague testified that the Defendant told him he loved the victim and
wanted to marry her, even though the victim had told Sprague that she did not need
another man in her life. Sprague noted that when the victim talked to J.P. on the phone,
the Defendant would get upset and would argue with her and that when the victim visited
with her children at the Pool residence, the Defendant would often call him looking for
her. Sprague stated that around Thanksgiving 2015, the Defendant told him that “he took
a bunch of pills” because seeing the victim talking to J.P. “made him want to kill
hi[m]self[.]” He added that on January 21, 2016, the Defendant repeatedly texted the
victim, asking when she would return home. Around 7:00 p.m. that night, just a few
hours before the victim’s death, Sprague rode with the Defendant and the victim to the
store, and when he returned to the car he “could see and hear” the Defendant and the
victim arguing.

        The Defendant’s behavior at the scene and his varying statements to police also
indicated he was not being truthful about the cause of the victim’s death. Officer Perez
testified that the Defendant’s behavior was “over[ly] dramatic” and that the Defendant
“was attempting to cry but wasn’t crying[,]” which he thought was odd. Officer
Christopher testified that he found it unusual that the Defendant was not covered in
blood, even though he claimed he witnessed the victim committing suicide. Sergeant
                                           - 14 -
Wilkie testified that the Defendant gave him several different versions of the events
leading to the victim’s death. Sergeant Wilkie testified that although the Defendant had
told officers at the scene that he was playing video games when the victim grabbed a gun
and shot herself, the Defendant later gave a formal statement, wherein he said that he was
coming out of the bathroom, glanced over, and the victim was holding the pistol and shot
herself. Sergeant Wilkie said that when he informed the Defendant that the medical proof
showed that the victim could not have been sitting upright on the couch when she was
shot, the Defendant changed his story, claiming that the victim was “seated fully on the
couch” and that after she fired the shot, the victim “kind of lean[ed] back into the position
[in which] she was found.” When Sergeant Wilkie told the Defendant that there were two
shots fired and that he did not believe the victim had shot herself, the Defendant gave an
entirely different version of events in which he saw the victim holding the gun, heard the
first shot, and then rushed over to her and, as he and the victim were having a “tug-of-
war” over the gun, the gun went off as the victim was holding it with both hands.
Sergeant Wilkie stated that although the Defendant told him he had not returned to his
apartment since the victim’s death, Sergeant Wilkie’s investigation later revealed that the
Defendant and his sister removed the couches and cleaned the apartment before a search
warrant was executed.

       The location of blood on and near the couch and the presence of blood on the
pistol also support a conclusion that the victim’s death was a homicide. Sergeant
Monistere testified that he found a .40 caliber semi-automatic pistol lying on the couch,
which he thought was an “odd location.” He also found two areas of pooled blood and
one area of misted blood near the couch. He said that if the victim had been sitting
upright on the couch at the time she was shot, as the Defendant claimed, the area of
misted blood would have been on the curtains behind the couch, not on the floor in front
of and to the side of the couch. He also noted that if the victim had committed suicide,
then he would have probably found blood spatter on the barrel of the gun, although there
was no such blood spatter on the pistol. Sergeant Coburn testified that when he
processed the pistol with a blood stain reagent, he saw evidence of blood in areas that
were not visible to the naked eye, which indicated that someone had wiped the handgun
off. Sergeant Monistere testified that the pistol’s magazine had been “partially ejected”
and appeared to have a small amount of blood on it, but not much. Sergeant Wilkie said
that his review of the crime scene photographs showed that the magazine of the pistol
was partially ejected, the pistol’s hammer was back, the pistol’s slide was “all the way
forward[,]” and the pistol did not have a bullet in the chamber, which indicated that
“someone had manipulated the weapon.” He said that because there was a drop of blood
on the magazine itself, this indicated that the magazine had been manipulated after the
victim’s blood had been spilled.

       Most importantly, the medical evidence indicated that the victim’s death was a
                                           - 15 -
homicide rather than a suicide. J.P., Renee, and April Ganong all testified that the victim
was left-handed. Ganong said that the victim often slept with her hands under her face
and her head on her shoulder. Jamie Clements, the paramedic, testified that it would be
difficult for the victim, who was left-handed, to shoot herself in the face to create the
wounds that existed because the victim would have had to cross her body to shoot the
gun, which created “a very hard angle” in which to pull the trigger. Dr. Ross testified that
the victim’s cause of death was “a gunshot wound to the head” and her manner of death
was “a homicide.” He stated that “more likely than not,” the victim’s injuries were the
result of a single gunshot. Dr. Ross said he did not believe the victim “would have been
able to have shot herself if she was holding the gun with [her] left hand.” However, he
opined that if the victim had been lying down on the couch sleeping with her head on her
left shoulder, it would have been possible for a single gunshot fired by someone else to
cause the victim’s injuries. The photographs of the trajectory rod in the victim’s wounds,
which were admitted at trial, fully support this conclusion. Ultimately, Dr. Ross stated
that “the nature of the wounds, their locations [we]re inconsistent with this being a self-
inflicted wound.” Based on this proof, a rational jury could have found beyond a
reasonable doubt that the Defendant shot the victim in the head while she was lying, and
likely sleeping, on the couch, that he wiped off the handgun, and that he called 9-1-1 in
order to make the victim’s death look like a suicide.

       The Defendant argues the evidence is insufficient to sustain his conviction because
his case “was decided almost entirely on circumstantial evidence[.]” Quoting extensively
from State v. Crawford, 470 S.W.2d 610, 613 (Tenn. 1971), he asserts that “[a] web of
guilt must be woven around the defendant from which he cannot escape and from which
facts and circumstances the jury could draw no other reasonable inference save the guilt
of the defendant beyond a reasonable doubt.” The Defendant argues that because a
“reasonable trier of fact could determine that the victim committed suicide, and the
[S]tate could not rule out the possibility of suicide[,]” the evidence is insufficient to
sustain his conviction for second degree murder. As support for his claim, the Defendant
references the testimony of the responding officers, who believed the call to be a suicide.
He also emphasizes his own statements, wherein he consistently maintained that the
victim shot herself. Finally, he refers to paramedic Jamie Clements’s testimony that it
was “possible” for the victim’s wounds to be self-inflicted and Dr. Ross’s testimony that
it was “not outside the realms of possibility” that the victim committed suicide.

       In relying on Crawford, the Defendant fails to recognize that the Tennessee
Supreme Court overruled Crawford when it decided State v. Dorantes, 331 S.W.3d 370
(Tenn. 2011). In Dorantes, the court explicitly rejected the view in Crawford that the
State is under an affirmative duty to rule out every reasonable hypothesis except that of
guilt beyond a reasonable doubt. Id. at 380. The Court reiterates that so long as the
evidence of the Defendant’s guilt is established beyond a reasonable doubt, as it was in
                                           - 16 -
this case, the proof need not exclude every other reasonable hypothesis except that of the
Defendant’s guilt. See id.

        The defense theory at trial was that the victim committed suicide. Although the
Defendant argues that the State failed to rule out the possibility of suicide, we conclude
that there was more than sufficient evidence to support the State’s theory that the
Defendant knowingly shot and killed the victim. While Clements acknowledged that it
was “possible” for the victim to have used two hands or her thumb to pull the trigger, he
asserted that it would have been “illogical” for the victim to have shot herself that way.
Moreover, while Dr. Ross acknowledged that it was “[n]ot outside the realm of
possibility” that the victim could have been holding the gun with her right hand at the
time she fired the pistol, he asserted that “the locations of the wounds and their
trajectories were entirely atypical for any of the suicides that [he] ha[d] ever seen before.”
While there was some conflicting evidence as to whether the victim committed suicide,
the jury rejected the defense’s theory of suicide in favor of the State’s theory that the
Defendant knowingly killed the victim. The jury, by its verdict, clearly resolved any
inconsistencies in the proof in favor of the State, and this court will not re-weigh the
evidence or substitute its inferences for those drawn by the jury. Wagner, 382 S.W.3d at
297 (citing Bland, 958 S.W.2d at 659).

       Finally, the Defendant contends that the evidence is insufficient to sustain his
conviction because the State put forth no conclusive proof regarding his state of mind at
the time of the killing and only presented evidence that “he was distraught[,]” which
some of the officers found to be “odd.” We conclude that the proof, when viewed in the
light most favorable to the State, is sufficient to show that the Defendant committed a
knowing killing of the victim. As we have previously detailed, there was substantial
evidence of the Defendant’s guilt, which consisted not only of direct evidence in the form
of the Defendant’s varying statements concerning the victim’s death but also of
persuasive circumstantial evidence, which included Frank Sprague’s testimony that the
Defendant argued with the victim hours prior to her death, Dr. Ross’s expert medical
testimony that the victim’s wounds were not self-inflicted, and Sergeant Coburn’s
testimony that the pistol had likely been wiped off. Although the defense theory at trial
was that the victim committed suicide, the jury ultimately rejected this theory and
accredited the witnesses for the State. Given all the evidence presented at trial, a rational
jury could have concluded that the Defendant knew his conduct in shooting his pistol at
the victim’s face was reasonably certain to cause the victim’s death. Accordingly, we
conclude that the proof is sufficient to sustain the Defendant’s conviction for second
degree murder.




                                            - 17 -
                                   CONCLUSION

       Based on the aforementioned authorities and reasoning, the judgment of the trial
court is affirmed.


                                           ____________________________________
                                           CAMILLE R. MCMULLEN, JUDGE




                                        - 18 -